Name: Commission Regulation (EEC) No 2642/91 of 4 September 1991 amending Regulation (EEC) No 1569/77 fixing the procedure and conditions for the taking-over of cereals by intervention agencies
 Type: Regulation
 Subject Matter: trade policy;  marketing
 Date Published: nan

 No L 247/20 Official Journal of the European Communities 5. 9 . 91 COMMISSION REGULATION (EEC) No 2642/91 of 4 September 1991 amending Regulation (EEC) No 1569/77 fixing the procedure and conditions for the taking-over of cereals by intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (6) thereof, Whereas, in view of the size of cereal production, there may be intervention storage problems in certain Member States ; whereas this situation may be remedied by provi ­ ding for the possibility of spreading deliveries into inter ­ vention over a period sufficiently long to enable the necessary storage capacity to be found ; whereas Commis ­ sion Regulation (EEC) No 1569/77 (3), as last amended by Regulation (EEC) No 1841 /90 (4), should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1569/77 is hereby amended as follows : 1 . (Relates solely to the German version). 2 . The last subparagraph of Article 3 (3) is replaced by the following : 'The final delivery shall be made not later than the end of the fourth month at the latest following the month during which the offer was received, without, however, being later than 1 July in Spain, Greece, Italy and Portugal and 31 July in the other Member States.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 September 1991 . For the Commission Ray MAC SHARRY Member of the Commission 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 353, 17. 12. 1990, p. 23 . 0 OJ No L 174, 14. 7. 1977, p. 15. (4) OJ No L 168, 30. 6. 1990, p. 14.